




Exhibit 10.2

Empire Energy Corporation International

Renner Business Center

16801 West 116th Street, Suite 100

Lenexa, KS  66219-9603

Phone: 913.469.5615  Fax: 913.469.1662







August 31, 2005




Board of Directors

Zeehan Zinc, Ltd

3/65 Murray Street

Hobart, Tasmania

Australia  7000




RE:

Proposed Exchange of shares of Empire Energy Corporation International, a Nevada
Corporation (“EEGC”) for all of the remaining outstanding shares of Zeehan Zinc,
Ltd., a Tasmanian– Australian Corporation (“ZEEHAN”)




Gentlemen:




This letter will confirm the recent discussions we have had with you relative to
the proposed exchange of shares of the common stock of Empire Energy Corporation
International, a Nevada Corporation, (“EEGC”) for all of the remaining issued
and outstanding common stock of Zeehan Zinc, Ltd., a Tasmanian Australian
Corporation, (“ZEEHAN”). The objective of our discussions has been the execution
and consummation, as soon as feasible, of a formal agreement between EEGC and
ZEEHAN (the “Exchange Agreement”) which, among other things, would provide for
the various matters set forth below.




1.

EEGC will offer to acquire all of the issued and outstanding common stock of
ZEEHAN that it does not presently own from the shareholders of ZEEHAN (which
will include all existing shareholders) in exchange for a total of 62,500,000
shares of the $.001 par value common stock of EEGC (“Common Stock”) which will
be delivered upon the closing of this transaction (the “Closing Date”). EEGC
presently owns 37.5 percent of the issued and outstanding common stock of
Zeehan.  Zeehan will need to provide Empire with the names and addresses of all
shareholders to facilitate this tender offer as soon as possible. This
transaction is intended to qualify as a tax-free reorganization under Section
368 of the Internal Revenue Code such that the shares of EEGC received by the
shareholders of ZEEHAN will be received on a tax-free basis.  If the offer is
accepted by an adequate number of Zeehan shareholders, but 100% of the Zeehan
shares are not tendered, EEGC intends to pursue compulsory acquisition of the
remaining Zeehan shares.




2.

Prior to or simultaneously with the closing, ZEEHAN will have completed an
appraisal of it’s assets including unmined minerals and all fixed assets that
reflects a value satisfactory to EEGC.





1














3.

At the closing, the authorized common shares of EEGC shall be 300,000,000
shares.




4.

Other terms of the Exchange Agreement will include:




(a)

EEGC shall be in good standing in its state of domicile and shall not be in
violation of any Federal or State securities or other laws governing it.




(b)

EEGC will be current in all of its filing requirements as to all tax, securities
or other reports required under laws to which it is subject, and shall deliver
copies of these reports to ZEEHAN along with copies of its past and current
audited financial statements.




(c)

EEGC shall, at closing, be able to make customary representations, including but
not limited to, representations and warranties as to it’s liabilities and that
it is not a party to litigation.




(d)

ZEEHAN shall be in good standing in the Australian state of Tasmania and shall
be duly qualified to do business as a foreign corporation in those
jurisdictions, which require such qualification. ZEEHAN shall be free from any
material pending or threatened litigation, claims, or contingent liabilities.




(e)

ZEEHAN shall be current and in good standing with respect to all material
contracts to which it is a party.




(f)

The proposed transaction shall not violate any contract, agreement or
arrangement to which ZEEHAN is a party.




(g)

ZEEHAN will immediately engage legal counsel to assist in expediting the closing
of this transaction.




5.

ZEEHAN agrees to cooperate in providing and explaining information with respect
to the transaction contemplated herein. The information to be provided shall be
sufficient to allow EEGC to apprise its shareholders of the business of ZEEHAN
in compliance with the requirements of the Federal Securities laws, as
applicable.




6.

Prior to closing, ZEEHAN shall provide current year-end audited financial
statements for its last three fiscal years or since inception (or two years or
since inception if the company is deemed a Small Business Issuer), and a
quarterly statement as of June 30, 2005, which have been prepared in accordance
with generally accepted accounting principles (“GAAP”) and in compliance with
Regulation S-X as promulgated by the Securities and Exchange Commission.




7.

As a condition to the Closing, EEGC and ZEEHAN will obtain all approvals
necessary for the transaction.





2














8.

As soon as practical after the date of execution hereof, EEGC with ZEEHAN’s
prior approval, shall notify its shareholders of the proposed transaction.
Subsequent thereto, no party hereto shall release any information to the public
or the media concerning this transaction without the consent of all other
parties. ZEEHAN shall submit to EEGC, in advance of release, any proposed press
release for its reasonable prior approval.




9.

Immediately upon closing of the Exchange Agreement, EEGC will take the necessary
steps to maintain a bulletin board listing and use its best efforts to move
towards an AMEX listing.




10.

The parties hereto hereby agree to conduct their business in accordance with the
ordinary, usual and normal course of business heretofore conducted by them.
Thus, there may be no material adverse changes in the business of any of the
companies from the date hereof through the closing of this transaction.




11.

EEGC hereby represents that it only has two types of authorized capital stock,
which are its $.001 par value voting common stock, and its Class B Redeemable
Voting Common Stock having a par value of $.0001. There are presently
300,000,000 shares of common stock authorized of which 113,056,560 shares are
presently issued and outstanding of which includes the Class B stock.  Stock
options are in effect with approximately 11,800,000 options outstanding as
detailed in attached Exhibit “C”.  There are no, and at the closing there will
be no other outstanding: warrants, options, convertible securities or similar
rights relative to capital stock except those referred to herein.




12.

EEGC has engaged with First Global Securities with respect to this transaction.
If ZEEHAN has or intends to use any broker or finder, ZEEHAN agrees to notify
EEGC in writing and ZEEHAN agrees to be responsible for any fees or other
expenses of such broker or finder.




13.

All parties hereto agree to take whatever reasonable steps are required to
facilitate the consummation of the transaction contemplated herein, including
providing of information regarding the corporate parties hereto.




14.

Upon the signing of this Letter of Intent, EEGC and ZEEHAN will provide to each
other full access to their books and records and will furnish financial and
operating data and such other information with respect to their business and
assets as may reasonably be requested from time to time.  If the proposed
transaction is not consummated, all parties shall keep confidential and not make
use of any information (unless ascertainable from public findings or published
information) obtained concerning the other’s operations, assets and business.  





3














15.

Upon execution of the Letter of Intent, ZEEHAN shall not enter into negotiations
with any other person or entity for the disposition of its outstanding stock or
assets or business (or any part thereof) except as agreed to herein. ZEEHAN will
not directly, or indirectly, through any officer, director, agent or otherwise,
(i) solicit or initiate, directly or indirectly, or encourage submission of
inquiries, proposals, or offers from any potential buyer relating to the
disposition of its assets, securities or business (or any part thereof), other
than sales in the ordinary course of business, or (ii) subject to fiduciary
obligations under applicable law as advised in writing by counsel, participate
in any discussions or negotiations regarding or furnish to any other person any
information with respect to the disposition of such assets, business or any
securities (or any part thereof), except as agreed to herein.  




16.

Upon the execution by you and return to us of this Letter of Intent, counsel for
EEGC (Phillips Fox), and ZEEHAN (Cornwell Stoddard), will prepare an Exchange
Agreement, which shall contain provisions in accord with this letter together
with such further appropriate terms and conditions as legal counsel and the
parties may mutually determine. The Exchange Agreement shall be subject to the
approval of the respective shareholders and boards of directors of EEGC and
ZEEHAN.







If the foregoing accurately reflects our discussions, please execute and return
the undersigned one copy of this letter.







ACCEPTED AND AGREED TO AUGUST 31, 2005.













EMPIRE ENERGY CORPORATION

ZEEHAN ZINC, Ltd.



INTERNATIONAL

A Nevada Corporation

A Tasmanian Australia Corporation







By: /s/ Malcolm Bendall

By:   /s/ Steven Powell

      Malcolm R. Bendall, CEO

Steven Powell, Director




By:   /s/ David Tanner




David Tanner, Director











4





